Citation Nr: 0000714	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  97-24 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for exogenous obesity, 
to include morbid obesity.

2.  Entitlement to service connection for diabetes mellitus 
secondary or due to exogenous obesity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to December 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana which denied the veteran's attempt to 
reopen his claim for service connection for exogenous obesity 
and diabetes mellitus.

The Board notes that the veteran claimed service connection 
for "extreme obesity" in 1977.  By a rating decision dated 
April 1978 the RO denied service connection for an endocrine 
condition as not found on examination.  Reading the rating 
action narrowly, the Board finds that the RO did not make an 
adjudicative determination whether the veteran was entitled 
to service connection for extreme obesity.  The RO notified 
the veteran in 1978 that service connection was denied for a 
"gland condition" as not shown by evidence of record;  
nothing was said in the letter of notification about 
exogenous obesity.  

In a statement dated in June 1993 the veteran filed a claim 
for service connection for obesity and diabetes mellitus, 
asserting the latter was due to his obesity.  The veteran 
said that a physician had told him, presumably at a VA 
facility in the 1970s, that his rapid weight gain was 
probably due to a "pituitary gland problem".  The veteran 
repeated his claim for service connection in a statement 
dated in September 1993 following a hearing at the RO in 
August,

In March 1994, following a rating action in February, the RO 
informed the veteran that their letter of April 27, 1978 had 
informed him of the denial for service connection for 
"exogenous obesity/endocrine disease", that he did not appeal 
the decision, and that now he needed new and material 
evidence to reopen his claim.  However, the Board is unable 
to find a copy of the cited letter dated April 27, 1978, in 
the claims folder.  In the rating action of February 1994 the 
RO denied service connection for diabetes mellitus on direct 
and presumptive bases.  

By correspondence dated August 1996, the veteran again filed 
a claim for service connection for obesity as "a primary 
condition" and diabetes mellitus as secondary to obesity.  By 
a rating decision dated March 1997, the RO held that new and 
material evidence had not been submitted regarding claims of 
service connection for obesity and diabetes.  The RO said in 
the rating action that service connection had been denied for 
exogenous obesity in April 1978,  and that an endocrine 
abnormality was not shown in service or on the first post 
service VA examination.  The RO then said that obesity was 
not a disability for which compensation may be established, 
that it (obesity) is considered a clinical finding, and that 
medical examination had ruled out an underlying disability.  
A copy of the rating decision was mailed to the veteran.


REMAND

The Board finds that the claim of service connection for 
obesity, exogenous or morbid, was never considered by the RO 
on it own merits as a primary disorder until the veteran's 
claim in 1996.  There fore, the issue is entitlement to 
service connection for exogenous obesity.  Also, as the 
veteran is claiming service connection for diabetes mellitus 
only on a secondary basis, the claim does not involve new and 
material evidence as an issue.  The statement of the case 
dated in June 1997 misstated the issues.  

The veteran's service medical records indicate that he 
weighed 232 lbs. upon entry into the service and weighed 334 
lbs. upon discharge.  His weight was as high as 390 lbs. In 
service.  The veteran's weight fluctuated during service and 
was diagnosed with exogenous obesity and placed on a number 
of diets.  Interestingly, in December 1982 the veteran had 
been able to get his weight down to 230 lbs.  In August 1984 
his weight was noted as 252 lbs.  At other times, however, he 
was markedly overweight.  

A July 1997 VA examination diagnosed morbid obesity and a 
subsequent VA statement dated February 1999 indicated that 
morbid obesity could cause an insulin resistance syndrome 
that results in diabetes with poor control of blood sugar.  
However, there is no opinion as to whether the veteran had 
chronic obesity in service or whether that obesity could be 
characterized as morbid obesity while in service.  In fact 
there is no guidance from the VA as to how to treat this type 
of condition or differentiate between morbid obesity and 
exogenous obesity.

In denying the veteran's claim in the March 1997 rating 
decision, the RO did not cite any authority, such as might be 
available from a VA medical facility or Central office of the 
VA, to support the conclusion that exogenous obesity is not a 
disability for compensation purposes or that it is only a 
clinical finding.  The RO used it own medical judgment, 
something that an adjudicatory body cannot do.  See Colvin v. 
Derwinski 1 VetApp. 171 (1991).

Therefore, as a matter of due process consideration, the case 
is hereby REMANDED to the RO for the following:

1.  The RO should adjudicate as original 
claims the issues of entitlement to 
service connection for exogenous obesity, 
to include morbid obesity, and service 
connection for diabetes mellitus as 
secondary or due to exogenous obesity in 
service.  

2.  If the RO denies either benefit, the 
veteran and his representative are to be 
furnished supplemental statements of the 
case, setting forth the law and 
regulations applicable to the decision 
and any authority for its holding.  

The appellant and his representative are to be given adequate 
time to respond to the supplemental statement of the case and 
each may has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

The purpose of this remand is to ensure due process of law.  
The Board intimates no opinion as to the merits of the 
veteran's claim by reason of this remand.  




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




